Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered August 16, 2011, convicting her of attempted murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court discharged potential jurors based upon hardship without conducting a sufficient inquiry is unpreserved for appellate review (see People v King, 110 AD3d 1005, 1006 [2013]; People v Umana, 76 AD3d 1111, 1112 [2010]; People v Casanova, 62 AD3d 88, 92 [2009]; People v Toussaint, 40 AD3d 1017, 1017-1018 [2007]) and, in any event, is without merit (see People v Umana, 76 AD3d at 1112; People v Toussaint, 40 AD3d at 1017-1018).
In addition, there is no merit to the defendant’s contention *884that the trial court erred, in denying her requests to relieve her appointed counsel and to substitute new counsel. Even if the defendant’s requests were “sufficiently specific to require a minimal inquiry by the court” (People v Percer, 90 AD3d 789, 790 [2011] [internal quotation marks omitted]), the court engaged in a minimal inquiry upon the defendant’s requests for new counsel, in the course of which the defendant failed to demonstrate the existence of good cause for granting her requests (see People v Porto, 16 NY3d 93, 99 [2010]; People v Linares, 2 NY3d 507, 510 [2004]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.E, Lott, Sgroi and LaSalle, JJ., concur.